Citation Nr: 0809926	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO. 04-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left leg disorder 
(claimed as a left leg, knee, and ankle injury). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
left leg condition (claimed as left leg, knee, and ankle 
injury). In August 2004, the case was transferred to the 
Buffalo, New York RO after the veteran's move. 

In March 2008, the veteran's case was advanced on the docket 
under the provisions of 38 C.F.R. § 20.900(c) on the basis 
that good or sufficient cause has been shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran asserts that service connection is warranted for 
a left leg condition based upon service incurrence. He 
maintains that he injured his left leg while under enemy fire 
during World War II. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

As a preliminary matter, the veteran's DD 214 reveals that he 
has been decorated with a Combat Infantryman's Badge. As 
such, the applicability of 38 U.S.C.A. § 1154(b) which 
indicates that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent, with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996). 

Apart from the presumptive provisions of 38 U.S.C.A § 
1154(b), which would mandate that the RO presume credible for 
all purposes the veteran's account of an in-service event, 
the veteran argues that he injured his left leg while under 
enemy fire and stated that an affidavit to that effect from a 
service colleague, J.J. was sent to VA at some time. See page 
2, Substantive Appeal. However, the veteran has not reported 
when the statement was forwarded, and the statement is not of 
record. Although the presumptive provisions of 38 U.S.C.A § 
1154(b) apply, the statement of J.J. is not of record and 
should be sought prior to final determination of the claim. 

Additionally, the veteran stated that shortly after service, 
he was seen at the VA in Buffalo, New York for treatment of 
the left leg. He also maintains that he had x-rays of his 
left knee at the VA Medical Center at Bay Pines, Florida. 
Neither of these records are associated with the claims 
folder. 

The veteran's accredited representative requested in the 
December 2007 Informal Hearing Presentation that the veteran 
was scheduled for a VA examination and it was stated that he 
failed to report for his examination. The representative 
argued that the veteran did not fail to report for an 
examination, but did not receive notice of an examination 
scheduled, as he had relocated from Florida to New York to 
care for his disabled wife. The representative requested that 
the veteran be provided a VA examination in connection with 
this claim. 

The record only reflects that the veteran failed to report 
for an audiology examination, and the veteran has already 
been service-connected for hearing loss. 

The claim has been denied on the basis that there is no 
evidence of a current left lower extremity disability. If 
substantiating VA records, non-VA records, or other competent 
evidence is obtained and show the veteran has a current left 
leg disability, the veteran should be provided a VA 
examination to determine its etiology. Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

While the Board has not reviewed the appeal with a view 
towards resolution of its merits, the record indicates that 
the veteran reported that his left knee first collapsed after 
military service during "wrestling practice." He reported 
he had left knee symptoms thereafter during gymnastics 
practice, while he played baseball, and during swimming. He 
also reported that he was a physical fitness instructor for 
years after service. 

Thus, if an examination is deemed appropriate by the RO 
(i.e., that the RO determines by the receipt of competent 
evidence that the veteran has a left leg disorder), it would 
be necessary for a medical examiner to determine whether the 
disability was the result of the presumed-to-be-credible in-
service incident, or whether the finding of such a nexus 
would be speculative, given the veteran's post-service 
employment. Because the claim remains pending, the veteran 
may submit any evidence in support of his contention.

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. 
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded. In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2. All VA inpatient and outpatient 
treatment records from 1945 to the 
present related to the veteran's left leg 
injury should be obtained and associated 
with the claims folder. The veteran 
should also be advised to submit any 
medical record in his possession, and 
that he should provide the AMC/RO with 
the exact name and address of any medical 
care providers who treated him for a left 
lower extremity disorder, as well as the 
dates of treatment.

3. The veteran should be requested to 
provide a copy of the statement from 
J.J., alleged to have been submitted in 
support of his claim. 

4. If, and only if, the AMC/RO receives 
competent evidence indicating that the 
veteran has a left lower extremity 
disability (left leg, knee and/or ankle), 
the veteran should undergo a VA 
examination. The claims folder, and a 
copy of this remand, will be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must state whether any left 
lower extremity disorder resulted from 
the presumed-to-be-credible in-service 
incident, or whether the finding of such 
a nexus would be speculative, given the 
veteran's post-service employment and 
activities. All indicated studies should 
be provided. A rationale should be 
provided for any opinion rendered. 

5. If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case. They 
should be provided an appropriate period 
of time to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim(s).  38 C.F.R. 
§ 3.655(b).  The veteran's cooperation in the RO's efforts is 
both critical and appreciated.  However, the veteran is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





